


Exhibit 10.12.1

 

Execution Version

 

AMENDMENT NO. 1

TO

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 24th day of July, 2012 by and between INSMED INCORPORATED, a
Virginia corporation (“Parent”), INSMED PHARMACEUTICALS, INC., a Virginia
corporation (“Insmed Pharma”), CELTRIX PHARMACEUTICALS, INC. a Delaware
corporation (“Celtrix”), TRANSAVE, LLC, a Delaware limited liability company
(“Transave”, together with Parent, Insmed Pharma, and Celtrix are hereinafter
collectively referred to as the “Borrowers”, and each individually as a
“Borrower”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation (the “Lender”). Capitalized terms used herein without definition
shall have the same meanings given them in the Loan Agreement (as defined
below).

 

RECITALS

 

A.            Each Borrower and the Lender have entered into that certain Loan
and Security Agreement dated as of June 29, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
pursuant to which the Lender has agreed to extend and make available to the
Borrowers certain extensions of credit.

 

B.            Each Borrower and the Lender have agreed to amend the Loan
Agreement upon the terms and conditions more fully set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

 

1.             AMENDMENTS.

 

1.1          Section 7.13 (Deposit Accounts). Section 7.13 of the Loan Agreement
is hereby, retroactively to July 11, 2012, amended and restated in its entirety
as follows:

 

“7.13      Deposit Accounts. No Borrower nor any Subsidiary shall maintain any
Deposit Accounts, or accounts holding Investment Property, except with respect
to (a) which the Lender has an Account Control Agreement and (b) Wells Fargo
Bank, National Association, account no. 070491230905172 (the “Wells Fargo CD
Account”); provided, that (i) funds in the Wells Fargo CD Account shall not
exceed $2,111,248 plus regularly accrued interest and (ii) all amounts in the
Wells Fargo CD Account shall be transferred to an account with respect to which
the Lender has an Account Control Agreement promptly upon the existing maturity
date of the certificate of deposit on July 26, 2013.”

 

2.             BORROWERS’ REPRESENTATIONS AND WARRANTIES. Each Borrower
represents and warrants that:

 

--------------------------------------------------------------------------------


 

(a)           immediately upon giving effect to this Amendment (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;

 

(b)           such Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;

 

(c)           the certificate or articles of incorporation, bylaws and other
organizational documents of such Borrower delivered to the Lender on the Closing
Date remain true, accurate and complete and have not been amended, restated,
supplemented or otherwise modified and continue to be in full force and effect;

 

(d)           the execution and delivery by such Borrower of this Amendment and
the performance by such Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary corporate
action or limited liability company, as applicable, on the part of such
Borrower;

 

(e)           this Amendment has been duly executed and delivered by such
Borrower and is the binding obligation of such Borrower, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights generally; and

 

(f)            as of the date hereof, such Borrower has no defenses against the
obligations to pay any amounts under the Obligations.

 

Each Borrower understands and acknowledges that the Lender is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

 

3.             LIMITATION. The amendments set forth in this Amendment shall be
limited precisely as written and shall not be deemed (a) to be a waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which the Lender may now have or may have in the future under or in
connection with the Loan Agreement or any instrument or agreement referred to
therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof. Except
as expressly amended hereby, the Loan Agreement shall continue in full force and
effect.

 

4.             EFFECTIVENESS. This Amendment shall become effective upon the
satisfaction of all of the following conditions precedent in form and substance
satisfactory to the Lender (the “Effective Date”):

 

2

--------------------------------------------------------------------------------


 

4.1          Amendment. The Lender shall have received duly executed
counterparts of this Amendment signed by the parties hereto.

 

5.             EXPENSES. Each Borrower agrees to pay the Lender’s costs and
expenses (including the reasonable fees and expenses of the Lender’s counsel,
advisors and consultants) accrued and incurred in connection with the
transactions contemplated by this Amendment, and all other Lender expenses
(including the reasonable fees and expenses of the Lender’s counsel, advisors
and consultants) payable in accordance with Section 11.11 of the Loan Agreement.

 

6.             COUNTERPARTS. This Amendment may be signed originally or by
facsimile or other means of electronic transmission in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.

 

7.             INTEGRATION. This Amendment and any documents executed in
connection herewith or pursuant hereto contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Amendment; except
that any financing statements or other agreements or instruments filed by the
Lender with respect to the Borrowers shall remain in full force and effect.

 

8.             GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA. Each Borrower and the Lender each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California.

 

[Remainder of page intentionally left blank; signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

 

BORROWERS:

 

INSMED INCORPORATED

 

 

 

 

By:

/s/ Kevin P. Tully

 

Name:

Kevin P. Tully

 

Title:

Chief Financial Officer

 

 

 

 

INSMED PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Kevin P. Tully

 

Name:

Kevin P. Tully

 

Title:

Chief Financial Officer

 

 

 

 

TRANSAVE, LLC

 

 

 

 

By:

/s/ Kevin P. Tully

 

Name:

Kevin P. Tully

 

Title:

Chief Financial Officer

 

 

 

 

CELTRIX PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Kevin P. Tully

 

Name:

Kevin P. Tully

 

Title:

Chief Financial Officer

 

 

 

 

LENDER:

 

 

 

 

HERCULES TECHNOLOGY GROWTH

 

CAPITAL, INC.,

 

 

 

 

 

 

 

By:

/s/ K. Nicholas Martitsch

 

Name:

K. Nicholas Martitsch

 

Its:

Associate General Counsel

 

 

[Signature Page to Amendment No. 1 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------
